NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                         February 12, 2015

      Hon. Raymond L. Thomas Jr.                   Hon. Benigno Trey Martinez
      Kittleman, Thomas & Gonzalez, LLP            Martinez, Barrera & Martinez
      4900-B N. 10th St.                           120 E. Van Buren
      McAllen, TX 78504                            Brownsville, TX 78520
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Raul Medina                             Hon. Ricardo Pumarejo Jr.
      Attorney at Law                              Kittleman Thomas, PLLC
      3101 N. Jackson Road                         4900-B N. 10th Street
      McAllen, TX 78501                            McAllen, TX 78504
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00552-CV
      Tr.Ct.No. C-361-11-B
      Style:    Nolana Open MRI Center, Inc. v. Guillermo R. Pechero M.D.Ruben D.
                Pechero M.D. Maplestar Orthopedics, P. A.


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 93rd District Court (DELIVERED VIA E-MAIL)
           Hon. Laura Hinojosa, Hidalgo County District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)